Citation Nr: 0108823	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to May 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
January 2000.  The veteran requested and was scheduled to 
appear before a Member of the Board at a Travel Board hearing 
at the RO in October 2000; however, the veteran withdrew this 
request for Travel Board hearing in October 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the veteran's representative submitted a request for an 
increased evaluation for the veteran's service-connected 
cervical spine disability.  As the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disabilities, the issue of increased 
evaluation for the veteran's service-connected cervical spine 
disability is inextricably intertwined with the issue of a 
total rating based on individual unemployability due to 
service-connected disabilities.  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.

Additionally, the Board notes that evidence of record 
includes copies of VA medical records from the Medical Center 
in West Palm Beach, Florida (VAMC), which include an opinion 
rendered by a VA physician that the veteran is not a 
candidate for any gainful employment due to his listed 
medical problems and chronic pain.  The listed conditions 
include both service-connected and non-service-connected 
disorders.  Total disability ratings for compensation may be 
assigned where the scheduler rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 4.16 (2000).  Disability from 
non-service-connected conditions may not be taken into 
consideration.  

When a TDIU claim is presented, a VA examining physician 
should generally address the extent of functional and 
industrial impairment from the veteran's service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 231 (1994); 
Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).  Under these 
circumstances, further evaluation is warranted.  In view of 
the foregoing, the claim is REMANDED for the following:

1. The RO should contact the VAMC and 
request copies of all records of 
treatment that the veteran has received 
since June 1999 to present.

2.  The RO should schedule the veteran 
for examination to ascertain the nature 
and extent of his service- connected 
disabilities only.  All indicated studies 
should be undertaken.  The claims folder 
should be made available to the examiner 
for review.  The examiner should be 
provide an opinion as to the extent of 
functional and industrial impairment 
resulting from the veteran's service-
connected disabilities and whether it is 
more likely than not that his service-
connected disabilities preclude gainful 
employment.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The RO should adjudicate the issue of 
entitlement to an increased evaluation 
for cervical spine disability.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



